Citation Nr: 1011143	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  04-43 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1805 for a child 
born with spina bifida.


REPRESENTATION

Appellant represented by:	Frank J. Del Barto, Masuda, 
Funai, Eifert & Mitchell, Ltd.


WITNESSES AT HEARING ON APPEAL

The appellant, her husband, and her father (the Veteran)



ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1967 to June 1975.  
The appellant is the Veteran's daughter.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to benefits under 38 U.S.C.A. § 1805 
on the basis that the appellant, although she is a child of a 
Vietnam Veteran, was not born with spina bifida.

The appellant provided testimony at an April 2006 hearing 
before the undersigned sitting in Washington, D.C.  A hearing 
transcript is associated with the claims folder.  
Subsequently, the Board remanded the claim for further 
development in an October 2006 decision.  As discussed below, 
the development requested has been completed, and the claim 
is now appropriate for appellate review.  


FINDINGS OF FACT

1.  The appellant, whose father had active military service 
in the Republic of Vietnam during the Vietnam era, is not 
shown to have ever been diagnosed with spina bifida.

2.  The appellant's diagnosis of Chiari I malformation with 
syringomyelia is not shown by competent medical evidence to 
be a form of spina bifida.


CONCLUSION OF LAW

The requirements for benefits under 38 U.S.C.A. § 1805 for a 
child born with spina bifida have not been met.  38 U.S.C.A. 
§§ 1802, 1805, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.814 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Veterans Appeals (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice.

In August 2003, VA sent the appellant a letter informing her 
of the types of evidence needed to substantiate her claim and 
its duty to assist her in substantiating her claim under the 
VCAA.  The letter informed the appellant that VA would assist 
her in obtaining evidence necessary to support her claim, 
such as medical records, employment records, or records from 
other Federal agencies.  The appellant was advised that it is 
her responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to her claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in her 
possession to the RO.  

The Board acknowledges that the content of the August 2003 
letter did not fully comply with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later 
amended, regarding VA's duty to notify and assist.  However, 
the Board finds that any error in notice is non-prejudicial.  
Although the appellant did not receive Dingess notice until 
after initial adjudication of the claim (because the initial 
rating decision occurred prior the Court's ruling in 
Dingess), it is clear that she was provided with the 
opportunity to participate in the processing of her claim so 
as to render any defect in notice non-prejudicial.  For 
example, the January 2004 rating decision, September 2004 
SOC, and December 2004 and October 2009 SSOCs explained the 
basis for the RO's action, and the SOC and SSOCs provided her 
with additional 60-day periods to submit more evidence.  In 
addition, the appellant has demonstrated through her 
testimony at the Board hearing and submission of statements 
and additional evidence that she was aware of the type of 
evidence required to substantiate her claim.  Finally, the 
benefit being sought is not being granted in this case, so 
the Board will not reach the issue of disability rating or 
effective date discussed by the Court in Dingess.

It appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
attorney has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  

It is the Board's conclusion that the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  Moreover, the appellant has demonstrated knowledge 
of, and has acted upon, the information and evidence 
necessary to substantiate the pending claim.  See, e.g., 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was 
convinced that the appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  In addition, as above, 
neither the appellant nor her attorney has identified any 
evidence which would have been submitted if Dingess notice 
had been provided earlier. 

With regard to VA's duty to assist, VA obtained private 
treatment records, and the appellant was afforded a VA 
examination in December 2007.  

In an October 2006 decision, the Board remanded the claim for 
further development.  Specifically, the Board stated that 
VA's duty to assist included attempting to obtain the 
appellant's treatment records since May 2005, and that a VA 
examination was needed to obtain a medical opinion regarding 
whether the appellant had a form or manifestation of spina 
bifida (other than spina bifida occulta). 

Following this Board's remand, records from the North Shore 
University Hospital (North Shore) and North Shore-Long Island 
Jewish Health System (North Shore LIJ) were obtained and 
associated with the claims file.  Additionally, a VA 
examination was conducted in July 2009, with an addendum 
written in September 2009, that included an opinion regarding 
whether the appellant had any form or manifestation of spina 
bifida.  Thus, it appears that all development requested by 
this Board in its October 2006 remand has been completed to 
the extent possible, and no additional development is 
required.   
  
Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the appellant.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Section 1805 Benefits for Spina Bifida

A.  Applicable Law

VA shall pay a monthly allowance, based upon the level of 
disability, to or for a child who has been determined to be 
suffering from spina bifida and who is a child of a Vietnam 
veteran.  38 U.S.C.A. § 1805(a); 38 C.F.R. § 3.814(a).

"Spina bifida" means any form and manifestation of spina 
bifida except spina bifida occulta.  38 U.S.C.A. § 1802; 38 
C.F.R. § 3.814(c)(3).  Spina bifida is the only birth defect 
that warrants the award of monetary benefits based on the 
herbicide exposure of the veteran as a father of that child.  
Jones v. Principi, 16 Vet. App. 219 (2002).

In the precedent opinion VAOPGCPREC 5-99 (May 3, 1999), the 
VA General Counsel held that 38 U.S.C.A. § 1802 applies to 
all forms of spina bifida other than spina bifida occulta, 
and that for purposes of that statute the term "spina 
bifida" refers to a defective closure of the bony encasement 
of the spinal cord but does not include other neural tube 
defects such as encephalocele and anencephaly.

For the purpose of the present decision, the term "Vietnam 
veteran" means a person who performed active military 
service in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, to 
include service in the waters offshore and service in other 
locations, if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.814(c)(1).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


B.  Facts and Analysis

The appellant contends that her condition, which has been 
diagnosed as Chiari I malformation with syringomyelia, is a 
form of spina bifida, and, therefore, she should be entitled 
to a monetary allowance as a child of a Vietnam veteran.

The Board initially acknowledges that the appellant is the 
daughter of a Vietnam veteran.  The National Personnel 
Records Center (NPRC) confirmed that the appellant's father 
had service in Vietnam from October 1969 to October 1970.  A 
birth certificate shows that the appellant is the Veteran's 
daughter, and she was born in July 1971.

The Board will next review the medical evidence of record to 
determine whether the appellant has a form or manifestation 
of spina bifida.  

The appellant testified at the April 2006 Board hearing that 
she was diagnosed with spina bifida in July 2003.  Records 
from North Shore show that she underwent surgery in October 
2003 for a post-operative diagnosis of Chiari I malformation 
with C3 through C7 syringomyelia, as well as C3-C4 
subluxation and instability.  Posterior fossa decompression 
consisting of a suboccipital craniectomy was performed, as 
well as a C1 and partial C2 laminectomy and C3-C4 posterior 
fusion.  

In August 2004, Dr. J.A.B., who assisted in the October 2003 
surgery, wrote a letter stating that three of the Veteran's 
children and one of his grandchildren had been diagnosed with 
Chiari I malformation, which is considered a neural tube 
development abnormality closely related to the neural tube 
defects of spina bifida.  The doctor further stated that the 
Veteran's daughters and granddaughter had undergone posterior 
fossa decompressions and some had had to undergo venticulo-
peritoneal shunt placements.  The doctor concluded that the 
signs and symptoms of this malformation are numerous and 
seriously debilitating.  

In May 2005, the appellant underwent a procedure to rule out 
chronically raised cerebrospinal fluid pressure, and it was 
negative.  Then, in October 2005, the appellant underwent 
further surgery for a retracted suboccipital scar with 
referred pain behind the eyes, and Ehlers Danlos syndrome 
with possible functional cranial settling associated with 
pannus formation around the tip of the odontoid, as well as 
C3-C4 subluxation and aggravation of symptoms following a 
motor vehicle accident.  A posterior fossa revision was 
performed consisting of resection of dense extradural scar 
tissue, and a slight enlargement of the suboccipital 
craniectomy was made.  

In August 2006, Dr. P.A.B. wrote a letter stating that the 
appellant was diagnosed with spina bifida and Chiari 
malformation, and that the two conditions were related.  She 
was also diagnosed with syringomyelia, cervical instability, 
and Ehlers Danlos syndrome in September 2003.  The appellant 
had had complications with symptoms of these conditions for 
years, but was correctly diagnosed in September 2003.  
Despite surgical interventions and other nonsurgical 
treatments, she is still rendered partially disabled.  The 
doctor stated there is no cure for spina bifida, Chiari 
malformation, syringomyelia, or Ehlers Danlos syndrome.  

In December 2007, the appellant was afforded a VA 
examination.  The examiner reviewed the appellant's claims 
file and took a history from her, noting a number of current 
neurological symptoms, including headaches, spots in her 
vision, vertigo, weakness on her right side, and difficulty 
beginning urination.  Sensory ataxia was detected on physical 
examination, and there was no sacral tuft of hair.  The 
appellant brought MRI films which showed large syringomyelia.  
The examiner assessed Chiari I malformation, syringomyelia, a 
history of spina bifida and tethered cord (noting that there 
was no neuroimaging for the examiner to review to confirm 
these 2 diagnoses), possible Ehlers Danlos, chronic daily 
headache, likely secondary to neuroanatomic changes.  The 
most significant neurological deficit was the loss of pain 
and temperature sensation, a sensory dissociation common to 
syringomyelia.  In addition she had larger fiber sensory loss 
and cerebellar ataxia.  She did not have nystagmus, but 
vertigo limited full ocular movements.  The examiner 
classified the appellant's neurologic impairment as moderate, 
since she was still able to work part-time.  The exact 
etiology of the syndrome was unclear, but the examiner 
suspected that it was congenital and likely genetic.  If 
present, Ehlers Danlos could be the explanation for the 
extent of neuroanatomic abnormalities.  The examiner stated 
it would be mere speculation if he were to render an opinion 
as to whether exposure of the appellant's father's to Agent 
Orange caused her syndrome.  

In January 2008, the appellant sought treatment at North 
Shore LIJ.  It was noted that, at her last visit in July 
2007, she had manifested a positive tethered cord syndrome 
screen.  Currently, she complained of low back pain, pain 
around the plate area, and a headache from her back to the 
eyes, with droopy eyes.  Her symptoms were worse since the 
last appointment.  Neurological testing was unchanged from 
the last visit.  The doctor assessed tethered cord syndrome, 
occult variant, as well as FCS secondary to Ehlers Danlos and 
a herniated disc at C5-C6.  Surgery was not indicated at the 
time, as her Karnofsky score was 70 or less, and the 
functional cranial settling was to be treated conservatively 
in the meantime.  

In February 2008, the appellant went for a pre-surgical 
evaluation at North Shore LIJ with complaints of 
disequilibrium/instability, neck pain, and suboccipital 
pressure headache that was aggravated by physical exercise.  
Her Karnofsky score was 75.  The following day, the appellant 
underwent spinal cord untethering at North Shore.  An L4 
laminectomy and L3 and L4 laminotomies were also performed, 
as well as resection of the arachnoid membrane and 
microneurolysis of the cauda equina nerve roots.  

The appellant was afforded another VA examination in July 
2009.  The claims file and medical records were reviewed.  
Currently, the appellant complained of headaches, dizziness, 
clumsiness, tinnitus, disequilibrium, dysphagia, and 
diminished visual acuity.  Physical examination was also 
conducted.  The examiner assessed Chiari I malformation, 
cervical syrinx, and a tethered spinal cord.  The 
manifestations of these malformations included headaches, 
neurogenic bladder, numbness and paresthesias of the feet, 
arms, and saddle region, and possibly blurred vision and 
disequilibrium.  Many of her symptoms were noted to have 
improved after multiple neurosurgical interventions (five 
surgeries), some of which were performed secondary to 
vertebral fractures.  It was noted that she may also have a 
syndrome of weak connective tissue known as Ehlers Danlos; 
although the examiner had no documentation of this diagnosis, 
it was thought that it could have contributed to the 
fractures.  Further, the examiner concluded that it could not 
be determined whether the appellant had a form or 
manifestation of spina bifida, as there was no evidence in 
the medical literature of an association of neural tube 
defects with Chiari I malformation, nor did the appellant 
have a firm diagnosis of clinical entities that are generally 
considered a developmental defect of the neural tube and/or 
spina bifida.  

In September 2009, the same VA examiner authored an addendum 
to his July 2009 report.  He reviewed the appellant's file 
again, specifically noting the opinions of Dr. J.A.B. from 
August 2004 and March 2006, as well as VA's definition of 
spina bifida as defined by law.  The examiner also cited a 
well-known textbook of neurology in defining spina bifida and 
Chiari malformations.  The physician's opinion notes that, 
although Chiari I malformations are often associated with 
pathological states, including spina bifida, there are many 
people with Chiari I malformations who have no other 
congenital abnormalities. 

As noted by the examiner, the appellant has been diagnosed 
with Chiari I malformation and syringomyelia.  The condition 
known as spina bifida is characterized by bony 
defects/abnormalities of the spine in the form of failure to 
close.  According to the October 2003 operative note, the 
appellant's pre- and post-operative diagnoses were Chiari I 
malformation with syringomyelia and C3-C4 subluxation.  The 
examiner also cited to the October 2005 and February 2008 
operative diagnoses and the diagnoses listed at several 
follow-up visits.  Based on his review of the appellant's 
medical records, MRI films, and on physical examination, the 
examiner saw visual evidence of Chiari I malformation, a 
cervical syrinx (syringomyelia), and tethered cord.  The 
examiner did not see evidence of incomplete closure of the 
spinal canal by MRI.  Further, the examiner noted that none 
of the official medical records in the appellant's file 
mention the diagnosis of spina bifida except for the March 
2006 letter from Dr. J.A.B. 

In summary, the VA physician reported that the appellant has 
many congenital defects that are sometimes and often 
associated with spina bifida, but does not have spina bifida 
itself in any form as defined by neurological literature.  
The examiner was unable to explain why Dr. J.A.B.'s March 
2006 letter stated that the appellant had been diagnosed with 
spina bifida when none of the official medical records the 
examiner was provided with contained documentation of such 
diagnosis, but rather showed conditions associated with the 
diagnosis.  Thus, while the appellant has multiple congenital 
malformations of the brain and spinal cord that have caused a 
significant amount of disability, it was the examiner's 
opinion that the appellant has not had any form of spina 
bifida.  

Based on the foregoing, the Board finds that the weight of 
the evidence is against a finding that the appellant has a 
form or manifestation of spina bifida such that she is 
entitled to benefits under 38 U.S.C.A. § 1805.

In cases such as this, where there are conflicting statements 
or opinions from medical professionals, it is within the 
Board's province to weigh the probative value of those 
opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993), the U.S. Court of Veterans Appeals stated:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . .  As is true with 
any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the 
province of the adjudicators . . . .

So long as it provides an adequate reason or basis for doing 
so, the Board does not err by favoring one competent medical 
opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  Greater weight may be placed on one examiner's 
opinion over another depending on factors such as reasoning 
employed by the examiners and whether or not, and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
In addition, the thoroughness and detail of a medical opinion 
are among the factors for assessing the probative value of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).

In this case, with regard to the relative probability of a 
medical link between the appellant's type I Chiari 
malformation and spina bifida, the Board notes that there are 
essentially two medical opinions of record.  After weighing 
these medical opinions in order to determine the probative 
value of each opinion, the Board finds that the opinion of 
the September 2009 VA examiner carries more weight than that 
of Dr. J.A.B.  

Dr. J.A.B.'s March 2006 statement that the appellant was 
diagnosed with spina bifida is conclusory and not supported 
by the rest of the medical evidence.  He provides no 
rationale or basis for this statement.  Moreover, in his 
earlier August 2004 letter, Dr. J.A.B. stated that the 
appellant and her sisters had been diagnosed with Chiari I 
malformation, which was closely associated with spina bifida.  
He does not explain in his later 2006 letter why he now 
asserts that the appellant had spina bifida rather than a 
malformation closely associated with it.  

By contrast, the September 2009 VA examiner outlined the 
medical evidence he used to reach his opinion that the 
appellant did not have any form or manifestation of spina 
bifida.  In addition, the examiner directly addressed the 
statements of Dr. J.A.B., and finds no medical basis for 
them.  Moreover, both the July 2009 and September 2009 VA 
examination reports reflect a thorough review of the medical 
records, an interview of the appellant, and completion of a 
physical examination.  Thus, the VA examiner's opinion is 
much more thorough and complete than that of Dr. J.A.B.  For 
this reason, the Board finds that the competent medical 
evidence weighs against a finding that the appellant has, or 
has had, spina bifida.  

The Board acknowledges the appellant's sincere belief and 
contention that her Chiari I malformation with syringomyelia 
is a form of spina bifida.  However, to the extent that the 
appellant is expressing an opinion that involves a question 
of medical diagnosis that is medical in nature and not 
capable of lay observation, competent medical evidence is 
required to substantiate the claim.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
diagnosis, statement, or opinion.  Although the appellant is 
a nurse, the record contains no indication that she has 
training equivalent to a neurologist to be able to identify 
and differentiate between various spinal and neurological 
malformations.  For these reasons, the Board must give lesser 
weight to the statements of the appellant in seeking 
competent evidence sufficient to establish the presence of 
spina bifida or a form of spina bifida.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

In summary, after reviewing all the medical evidence of 
record, both positive and negative, the Board concludes that 
the preponderance of the medical evidence of record is 
against finding that the appellant has spina bifida or a form 
of spina bifida.  While the Board sympathizes with the 
appellant and her family, there is simply no basis upon which 
to award her benefits under 38 U.S.C.A. § 1805 as a child 
born with spina bifida.  The Board is bound by the governing 
law and regulations, which are unambiguous and make no 
provision for granting the benefits sought where the child of 
a Vietnam veteran has not been diagnosed with spina bifida or 
a form of that disorder.  See Jones, supra; see also 
VAOPGCPREC 5-99, supra.  The Board must apply "the law as it 
exists, and cannot 'extend . . . benefits out of sympathy for 
a particular [claimant].'"  See Owings v. Brown, 8 Vet. App. 
17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 
172 (1992).  Unfortunately, the birth defect from which the 
appellant has suffered is not covered under the provisions of 
38 U.S.C.A. § 1802.

The Board appreciates very much the thorough and sincere 
testimony by the appellant and her family at the hearing 
before the undersigned.


ORDER

The appellant's claim for entitlement to benefits under 38 
U.S.C.A. § 1805 for a child born with spina bifida is denied.



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


